Question Hour with the President of the Commission
The next item is Question Hour with the President of the Commission.
on behalf of the S&D Group. - (DE) Mr President, I see that our fellow Members from the Group of the European People's Party (Christian Democrats) are still at lunch. Mr President, I am glad to see you smiling at me - you were a little intemperate in your remarks about me earlier on, but you have obviously calmed down a little over the lunch break.
Commissioner Oettinger, someone I believe you know well, has said that there would be stress tests - oh, there he is - I did not notice him there. Mr Oettinger, it is nice to see you. Mr Oettinger, a well-schooled disciple of Mrs Merkel, is now also opposed to nuclear power. He was a supporter of atomic energy, but Fukushima has been a road to Damascus for him and, like a latter-day Saul, he, along with several others, has seen a bright light in the sky. At least he has revealed that, in his opinion, there were a couple of nuclear power plants that would not pass the stress tests. I found this very interesting.
If you suspect, Mr Oettinger, that there are stress tests that will not produce the desired result because the systems to be tested may not survive the test, then why does the Commission not intervene straight away to close these plants? If the stress tests are anything like what happened with the banks, namely that we realise after the event firstly that the stress tests were not clear enough and secondly that the results did not reflect the actual situation, then the issue of nuclear power would be far more dangerous than the banks.
My specific question is therefore: How can it be that you are aware that certain systems will not survive the stress tests and yet do nothing about it?
President of the Commission. - First of all, to know the result of the test we must make the test before. Should any installation fail the test, the question of remedial actions remains open. In cases where an upgrade is technically or economically not feasible, reactors will have to be shut down and decommissioned. However, it is possible to envisage situations where safety upgrades are economically meaningful and technically feasible, so this is what we can commit to at this stage.
Mr Schulz, I believe it was important that the European Council, after intense discussions, agreed on the role of the Commission. I can tell you that the beginning of the discussions was just about the coordination of national regulators and, after I insisted, the Commission was asked to come up with scopes and modalities and also given the task of presenting, before the end of the year, a full report on the findings.
We are going to do this for all the nuclear sites in Europe. We are going to do this in full transparency. It is important to acknowledge that fact. I believe this is progress in terms of nuclear safety.
on behalf of the S&D Group. - (DE) Mr Barroso, you are a very clever man, however you have not answered my question. I will therefore ask you again: when Mr Oettinger says 'We suspect that some of the plants currently connected to the network will not survive the stress tests', I interpret this to mean that you are aware that safety at these plants is so poor that they will not meet the criteria. So why not intervene straight away? I believe that this is a real and present danger.
President of the European Commission. - Commissioner Oettinger gave a very precautionary and very prudent statement. It may happen, but to check if it can or not, we have to make serious, credible tests. This is what we are going to do, in full transparency and based on the best available expertise.
As you know, it is not within the Commission's competence to shut down the tests. This is a national competence. What we are going to do - and, unlike previously, before the last European Council, we have a clear mandate to do it - is work with the national independent regulators to conduct very serious, credible State stress tests. We are now defining the modalities and the scope of those stress tests.
I would like to tell Mr Schulz that, in these various sensitive matters, we have to be extremely responsible and not create panic. We have to proceed in a technical way, based on the best scientific expertise.
on behalf of the ALDE Group. - We all agree that the European Union is more than just a common market and that it is also a political project to ensure that there is democracy on the continent, and that the rule of law and human rights are upheld, promoted and strengthened.
If this were not the case, I do not think there would be much difference between us and China. This is the case in all Member States, including Hungary. The government there has now issued a new draft constitution that is due to be adopted in mid-April. It contains some worrying - in my opinion - references to voting rights for minors, bans on abortion, bans on same-sex marriages, irredentism and curbing institutions to see that they carry out the government's will.
President Barroso, what will the Commission do to defend the common European constitutional principles of democracy, the rule of law and fundamental rights as set out in Article 2 of our Treaty, when these are at stake in Member States, as is the case today in Hungary?
President of the Commission. - We certainly agree that the European Union is not just a common market: it is about values and it is a condition for any Member State to become a member of the European Union to respect those values. One of the values is the rule of law and we have to respect our law. As you know, the adoption of a national constitution is a key step for every Member State, a crucial process which belongs entirely to the people and institutions of that Member State.
It is for the Hungarian institutions to decide on the content of, and the adoption procedure for, the new Constitution, in line with their own national rules and, where relevant, with international and Union law. We will follow the developments on this issue from an EU-law standpoint, but of course we hope that the Hungarian authorities will ensure that the new Constitution which is finally adopted will reflect the values upon which the European Union is founded.
on behalf of the ALDE Group. - President of the Commission, I understand your answer, but you know that all 27 Member States have to modify their constitutions in accordance with European values. Hungary did that before the accession to the Union. There are even countries that have done this after accession. Poland is doing it at the moment; France is also doing it because there are contradictions between the Lisbon Treaty and some articles of the French Constitution.
It is important that you also oblige Hungary, even after its adoption of the new constitution, to apply these principles also. It is important for the Commission to look into this.
President of the European Commission. - The constitution of any country has to reflect and be in accordance with European values: basic European values of democracy, the rule of law, human dignity and respect for fundamental rights. This is a matter that should not even have to be discussed. I have not yet seen a constitution of a European Union Member State which is against those values, but if, theoretically, that were to happen then we would have to act.
As you know, Mr Verhofstadt, we have a very good record on that matter. We recently acted on several very sensitive issues regarding, for instance, the Hungarian media law. The Hungarian Government said at the beginning that, if the Commission identified any kind of incompatibility, it would amend the law, and it has done so.
In other Member States where there have been issues of non-discrimination, the Commission has also taken a very strong stance. From that point of view you can be sure that the Commission will follow these matters very closely.
on behalf of the PPE Group. - The application of the European Semester, starting with this year, will help strengthen budgetary discipline, macroeconomic stability and growth and it will oblige the Member States to change their economic and budgetary policies. In the short term, these new policies could have a significant impact on European citizens' lives in most Member States.
Has the Commission identified, or is it planning to conduct an evaluation of, the consequences that the necessary national procedures will have on the European economic, social and political landscape in the future?
President of the Commission. - We are taking that exercise very seriously. It was very important to agree on what we called the European Semester, because Member States have now agreed unanimously that matters of economic policy of one may also have an effect on the others, and that those of the others have an effect on their own policies. We are going to make recommendations on this matter, depending also on the programmes that the Member States present to us. But we are doing that to make the lives of our citizens better.
We are making it clear that all the efforts of fiscal consolidation, all the efforts of structural reform, are in fact for growth - for sustainable growth, for inclusive growth - which is the goal of the European Union. This was the overall agreement on what we have called the Europe 2020 Strategy. It is in the light of these priorities that we are going to judge the national programmes that are now going to be presented and on which we are going to work in partnership with our Member States.
on behalf of the PPE Group. - The most important aspect of this policy is discipline. If the Member States all apply these requirements, the results will be positive. If there are differences between Member States, the results will not be as we all expect.
President of the European Commission. - I fully agree with you, Mr Marinescu. That is precisely why we need the institutions to be independent and to do their job in full independence and in a true Community spirit, because we have seen in the past that there are sometimes temptations not to adopt decisions or implement them in a uniform, coherent and credible manner.
That is why the Commission will try to do its best to ensure a level playing field and the principles of fairness. Discipline, in terms of respect for agreements reached, is indeed fundamental for the success of the European Union.
on behalf of the Verts/ALE Group. - (DE) Mr Barroso, within the last week the Commission has set down limits based on a regulation that is always triggered whenever problems arise with radioactivity that affect food imports, in this case from Japan. Surprisingly, the limits that you have imposed for products from Japan in this case are much higher than those applied to the same products even in Japan itself. They are also higher than the limits set for foodstuffs in such cases by the United States, for example, a country where nuclear power is extensively used. These limits are also higher than those that applied for the European Union and for the countries from which we imported goods following the Chernobyl disaster and that still apply to caesium in some cases. Why should this be? Why have we set such high limits?
President of the Commission. - Mr President, I will, of course, happily respond to Mrs Harms' question even if I thought there was an agreement to have two halves to the debate today - a general part and then one on Japan.
Mrs Harms, you have raised a very important issue. First of all, the emergency measures adopted on 25 March, as regards the import of feed and food from Japan, ensure the safety of the EU consumer and a harmonised enforcement approach across the whole European Union. We believe these measures are proportionate to the risk and they have a wider scope than the measures applied in other major parts of the world like the United States and Canada. To the best of my knowledge, based on the scientific expertise I receive, we believe that these matters and this approach are safe.
Customs ensures that food and feed items can only enter the European Union market if there is assurance that they are safe for consumption. Under the present arrangement, the Japanese authorities themselves - and it is true what Mrs Harms said - enforce even stricter requirements on food products for domestic consumption and exports.
Given the stricter levels that are being imposed in Japan we, the Commission, have decided that it would be correct to amend the present levels in force since 25 March as an additional safeguard measure pending further scientific analysis of the levels established under Euratom Regulation 3954/87. This analysis will be carried out by the Commission, together with appropriate scientific experts, before 30 June so as to arrive at standards that can be applied to imports on a uniform basis.
I should like to underline here that all the checks carried out up to now, by Member States, of Japanese food imports demonstrate negligible levels of radioactivity, which are significantly below current European or Japanese standards. Let me inform you that the Commission will propose to the standing committee on the food chain next Friday a revision of our norms to align these with the Japanese norms. These will then enter into force as of next week. I should emphasise again that this is a purely precautionary measure, which allows initiating the necessary scientific assessments of current permitted levels throughout the world, so that the European Union can demonstrate it is once again applying the highest standards.
on behalf of the Verts/ALE Group. - (DE) Mr Barroso, if I have understood you correctly, this would mean that fish affected by the radioactive fallout from Chernobyl and imported from Norway are required to meet more stringent limits than imported radioactive fish caught in the waters around Japan? I believe this is wrong and irresponsible and would like to know whether or not you are prepared to correct these limits, which are extremely high by international standards.
President of the Commission. - Ms Harms, we have to decide on those matters on the basis of scientific evidence. I cannot take decisions solely on the basis of personal opinions. We have a regulation that was established after Chernobyl. It was based on the best scientific evidence. Japan is in an extremely sensitive position with regard to food security, and there are many reasons for this. It has a different threshold to the one we have in Europe. So precisely because of these differing standards between Europe and Japan, we have decided that on a transitional basis we are going to implement the standards of Japan.
The levels permitted are lower, which means that their standards are higher. We are going to implement this for Japan. In the meantime we are going to consult the committee of experts at national level and at European level so that we can, if appropriate, establish common uniform rules for all imports. I believe this is the best, most proportionate, scientific-based approach. I do not think any other approach would be advisable at this time.
on behalf of the ECR Group. - Unlike some of my colleagues, I still believe that the European Union is primarily an economic project and that the single market is the core of all that. We have heard a lot about economic governance in recent days and weeks, perhaps too much for my own taste, but very little about growth and competitiveness.
As you know, Mr Barroso, the British Conservative Party forms the most substantial part of my group, and the UK Prime Minister, Mr Cameron, and eight other EU Heads of State and Government sent a letter to you and to President Van Rompuy setting out very clear ways of getting Europe back into growth after the financial crisis. Last week, Mr Cameron also published a pamphlet entitled 'Let us choose growth', which I can only encourage all Members of this House to read.
So what are your particular intentions in the foreseeable future to deliver on growth, on competitiveness and on completion of the single market of the European Union? What practical measures do you intend to adopt in order to attain these goals?
President of the Commission. - In one minute it is difficult to do justice to the importance of the internal market. However, let me reassure Mr Zahradil that this month we will present the Single Market Act, a very ambitious set of proposals to implement the single market, to deepen it and to remove many obstacles to it with regard to services and the many administrative burdens that exist mainly for SMEs.
These are the concrete points I can announce today: concrete measures concerning access to finance for SMEs and the reduction of the administrative burden affecting our companies, especially SMEs.
Let me also say that the letter that was written to me by nine European prime ministers or heads of state was a very important document. It is important at this precise moment, when there are such heavy constraints on our budgets, to unleash the full potential of the single market. This is undoubtedly a source of growth for the European Union.
on behalf of the ECR Group. - Mr Barroso, I do not want to jump into some kind of controversial debate and I believe in your good intentions. However, you know the institution you are running. The European Commission is sometimes a bit of a difficult animal to run. So could you please tell us also how you would guarantee that the European Commission, under your Presidency, would avoid the tendency - that sometimes is all too visible - of over-regulating rather than deregulating or better regulating?
President of the Commission. - Please, let us not take a prejudiced view of the Commission. The Commission has a good record on this matter. We have already made some improvements: a 31% reduction of the administrative burden by the Commission, with 22% already being agreed by the Council and Parliament. In fact, the Council is resisting some of the measures to reduce the burden.
I believe you will agree, Mr Zahradil, that 27 different bureaucracies are worse than one bureaucracy. So the Commission is doing a lot to make life easier for businesses across the continent, implementing the internal market. In fact the resistance sometimes comes from the national administrations with, for instance, gold-plating of directives and so on. We are going to be serious about the implementation of this agenda for better regulation, on which I believe we can agree.
on behalf of the GUE/NGL Group. - (DE) My question is similar to that of Mr Schulz. For this reason I intend to focus on a particular aspect. Naturally you will understand that, in the light of our experiences with the bank stress tests, we have become more sensitive about stress tests, including those relating to nuclear power. My question relates to Euratom.
I do not wish to sit as judge and jury on the huge sums of money that Euratom swallows up on research. In my personal opinion, this research funding is being spent on a technology riddled with risk. I do not believe these risks are subject to adequate common controls, nor do I believe that there is sufficient scope for joint decision-making on this issue. After all, nuclear power does not respect national borders. That is precisely where the problem lies. Is it not the case that decisions on nuclear power should be taken on a joint basis because radiation recognises no boundaries?
President of the European Commission. - As the Lisbon Treaty clearly recognises, Mr Bisky, the energy mix is the national competence of the Member States. It is not up to the European institutions to decide which energy sources each country should have.
However, the conclusions of the last European Council were a step forward because there was an agreement to test all nuclear plants in the European Union. This exercise will be carried out under the responsibility of the European Nuclear Safety Regulatory Group and the Commission. The Commission will also present a report which will be made public.
We are now in a position where those in favour of nuclear energy and those against - because there are Member States in Europe with different positions - at least agree that we have to upgrade all the conditions for nuclear safety. That is more likely to happen with a European approach than on a national basis.
on behalf of the GUE/NGL Group. - (DE) Mr Barroso, what would you think of the idea of establishing a European institution for promoting renewable energies, for the environmentally sensitive provision of energy and for energy savings within the framework of the EU Treaty? Do you think this proposal would be worthy of your support as it could rid us of the risks of nuclear power more quickly?
President of the Commission. - We have already made some proposals on that matter, namely the so-called 20-20-20 agenda where, for instance, the Member States agreed unanimously - because unanimity is required in that matter - the 20% targets for renewables by 2020. Let me say that we are on target to achieve that goal. So European Union legislation that makes this binding on Member States already exists.
Are Member States ready to go forward? This is something we can discuss, but I can tell you that from my point of view, from my consultations, they now believe that they should commit to reaching that goal first. So we probably do not need to create a new Community - a new institutional - framework, but we do need to commit decisively to the goals that we have agreed and even, if agreed, to set more ambitious goals.
on behalf of the EFD Group. - Mr Barroso, I am confused. Help me. What is the EU's policy on Libya? I got a letter on 1 April from the noble Baroness Ashton telling me that the EU had provided more than EUR 75 million in humanitarian assistance and that, although the situation remains uncertain, the EU has offered to assist in fostering dialogue. Yet she wrote this many days after the bombing had begun. That is what she has been saying.
On the other hand, we have got hard man Herman Van Rompuy, who has made it clear that regime change is the aim of this Libyan adventure. He also said that the action in Libya could not have happened without the European Union, and that France and Germany could not have taken military action without first getting the support of the European Council. So we have two big chiefs within the European Union directly contradicting each other. Could you please shed some light on the matter, and tell us what is the European Union's policy on Gaddafi and Libya?
President of the European Commission. - The Member States unanimously agreed that Gaddafi should go. There is no contradiction in engaging in dialogue with the people we think we should talk to. That was probably what Lady Ashton was referring to. For instance, we have received here representatives of the opposition to Colonel Gaddafi.
Having said that, the military action was not a decision of the European Union as such. Some Member States on the United Nations Security Council decided, based on a consensus reached in the European Council, to implement a no-fly zone. But it was not a decision of the European Union as such because there were some differences in the approach to the situation. We have to recognise this. The reality is that there were differences over the way in which we should handle the Libyan issue.
However, I also agree with what President Van Rompuy said: without this position taken by the European Council, the decisions of the Security Council could not have been made. These were historic decisions in the sense that they implement the responsibility to protect.
on behalf of the EFD Group. - Well there is certainly a broad range of opinions here. I wonder whether Mr Barroso would agree with me that appointing as Head of your new Foreign Office and in charge of external security a woman who has been an extreme left-wing, life-long passivist, the former treasurer of the Campaign for Nuclear Disarmament, somebody who has proved to be incompetent in the job, was not in fact one of the better decisions of the European Union. I can only say thank God for Baroness Ashton, without her I suspect all of us would be very much deeper into Libya.
President of the Commission. - The Member States' decision, with my support, to nominate Catherine Ashton as Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy was, I think, a good one.
She is a very committed European. She certainly does not share your views, but I do not think that is really a problem. I think she is making a very honest and determined contribution to our goals, but let us be honest about this. She has a very difficult and challenging job. She is now doing something that before was done by at least three or four people. In addition she has had to introduce the new European External Action Service.
I believe that those of you who do not seem to sympathise with her ideas should give her the benefit of the doubt. I believe the fact that we now have a High Representative who is Vice-President of the Commission at the same time is an improvement. I can testify to her enthusiasm, to her determination and to the very European approach that she takes in all these issues.
Mr President, can the President of the Commission foresee any circumstances in which all Member States, including the United Kingdom, are forced to adopt the euro against the wishes of their peoples - possibly expressed in a referendum - and even against the professed wishes of their governments? The preamble to the Lisbon Treaty commits Member States to establishing economic and monetary union: a single, stable currency. The word 'single' implies that it will not coexist with other currencies.
There is, of course, the protocol to the Treaty that states that unless the United Kingdom notifies the Council that it intends to adopt the euro, it shall be under no obligation to do so. But the question is whether the protocol will protect the United Kingdom against the provisions of the Treaty. Other countries outside the eurozone appear to be in a less-favoured position. Article 140 of the Treaty states that Member States with a derogation will be examined every two years on the progress being made in achieving economic and monetary union.
President of the European Commission. - I did not understand the question, but if the question is whether the United Kingdom will be forced to join the euro, the answer is no.
Mr President, we know that the United Kingdom is protected by the Protocol, but the validity of protocols is a question that goes beyond the subject of a single currency.
There is a protocol providing the UK and two other countries with opt-outs from the Charter of Fundamental Rights, but the Commission's own Legal Service has suggested that the opt-out is, at best, of limited application. Might the protocol providing the UK with an opt-out from the single currency also be of limited value?
President of the Commission. - If you want a full legal analysis, I will be happy to send the analysis by the Commission's Legal Service. But I can tell you - I am sorry if this disappoints you - that the UK is not going to be forced to enter the euro.
The next topic is the European response to the tragedy in Japan. We have many colleagues on the list. I would ask you not to raise a blue card if you want to be on the catch-the-eye list, because that is a quite different thing. Please raise a white card - or any other. The blue card is for quite a different procedure.
(ES) Mr President, President of the Commission, following the serious accident at the Fukushima plant, the European Commission's reaction so far has been characterised, with the exception of the odd unfortunate slip, by the required seriousness, prudence and thoroughness.
However, this painful event has led to a climate of heightened emotion, hostile to this energy source. In order to reduce possible negative consequences at the ballot box, certain governments have suddenly changed position and decided to cancel their plans to build new plants or to prolong the useful life of existing ones.
Mr Barroso, given that nuclear energy represents 14% of our energy consumption, given the constant and predictable increase in demand for electricity and given our goal of an 85% cut in carbon dioxide emissions by 2050, many of us, myself included, would ask you, in this potentially short-lived situation, whether the Commission is planning any legislative or political action to prevent this climate from putting our energy strategy at risk in the long term.
President of the Commission. - As I have already said in answer to another colleague, deciding on the energy mix is a matter that lies within the national sphere of responsibility. As you know, there are Member States in the European Union that have nuclear energy, for instance your country, Spain, and others that do not have nuclear energy, for instance my country, Portugal. So it is not up to the Commission to say whether or not Member States should have nuclear energy. We have to act within our spheres of responsibility.
We have if fact now received new mandates as regards issues of nuclear safety. I believe we can and should fulfil the goals already agreed for a reduction of greenhouse gas emissions. I believe the 20% target that was unanimously agreed is reachable if the Member States act with real determination in implementing all the measures that they can take to achieve what is a very important goal for the European Union and indeed for the world.
(LV) Mr President, the world has now been following events in Japan with compassion and concern for several weeks. I should like once again to express my respect for the Japanese people. In our thoughts, we are with the people who are working day and night in the nuclear reactors at Fukushima in order to prevent a nuclear disaster. They are heroes, who are sacrificing their health and their lives for Japan and for humankind. Japan is faced with an intensive task of restoring its devastated territories, which will require significant resources, including inward investment. That is why the European Union must open negotiations on a free trade agreement with Japan. Knowing that it is a Japanese principle to open negotiations only when there is a strong resolve to conclude them and achieve a result, I am convinced that the existing grey areas will be resolved during the negotiations and that we can achieve a free trade agreement acceptable to both parties.
I should like to hear the view of Mr Barroso on whether the Commission supports the opening of negotiations on a free trade agreement during the forthcoming Japan-EU summit on 25 May, and, if not, then why not, and when could negotiations be opened?
President of the European Commission. - Let me also start by conveying, on behalf of the Commission, our fullest admiration, respect and solidarity with the Japanese people. I sent a personal message to Prime Minister Kan immediately after this catastrophic event. I spoke with him again yesterday over the phone to have the latest information on the situation and he told me how grateful he was for the European Union's solidarity.
Regarding the trade issue, last year's European Union-Japan Summit agreed to examine the options for how to best to improve our relations. One of the options on the economic side is the possibility of a European Union-Japan FDA. This option will require a considerable degree of ambition on both sides and a willingness to tackle, inter alia, non-tariff measures and the removal of obstacles that hamper European Union companies' access to Japan's market for public procurement. There have been consistent demands from the European Union side in discussions with Japan. I am happy that the European Council has now clarified its position. Yesterday I reaffirmed to the Prime Minister of Japan that we are ready to work with Japan, provided it addresses these matters constructively. He promised me that it would do so in a constructive way, addressing matters of concern also to the European side.
Mr President, when we look at the news on the Fukushima accident and the debates on the consequences, we do not see the shareholders there. We see neither the financial investors nor the members of the political class, but we see the employees: the workers are fighting this accident. I fully support strengthening nuclear safety standards, but are you ready to invite the employee representatives, namely the trade unions, to the multi-stakeholder dialogue in order to strengthen and achieve standards and are you ready globally to promote the nuclear safety standards achieved? If so, how do you propose doing this?
President of the Commission. - In fact the European Council made the decision to try to promote the highest possible standards, not only in Europe but with our partners. For instance, Commissioner Oettinger has already been in contact with Russian partners. Russia and the Ukraine said they were interested in working with us on that matter. We are also trying to see if we can achieve the same level of cooperation with Switzerland and also, although it is not so advanced, with Turkey and Armenia.
Yesterday, in my phone call with the Prime Minister of Japan, he told me that he also wants to cooperate with us, and also in the international efforts to be made in the G8 and the G20, to achieve higher levels of nuclear safety in the world. We now have the conditions to make a real effort, not only at European level - that is now guaranteed - but also globally, working with the International Atomic Energy Agency and other relevant international bodies.
Mr President, a year ago in Haiti there was a feeling that the EU was slow off the mark in disaster and humanitarian relief. Are you satisfied by the degree of operational coordination between the EU and Member States in the recent emergencies, especially in Japan?
What has happened since the Commission communication of three years ago on reinforcing the Union's disaster response capacity, which said that we needed greater coherence and effectiveness for a more integrated EU disaster response capacity?
In particular, has recent experience in Japan and a rather different one in North Africa helped to advance Commission thinking on whether we need an EU rapid reaction mechanism for humanitarian disaster and reconstruction aid?
President of the Commission. - In the response to this crisis, I am proud that the Commission, represented by Kristalina Georgieva, who is here with us, was the first to send a high-level delegation to Japan after the terrible events there.
I can assure you that Japan very much appreciated that gesture. We have provided both political and moral support to Japan: our system has been working in an efficient manner. In fact, the Japanese authorities were the first to ask us to coordinate the action of Member States because they preferred coordinated, rather than bilateral, support from the different Member States.
Even if Japan is a very rich country which is very able to face these kinds of crises, as a matter of solidarity we are providing humanitarian aid of EUR 15 million. Of this, EUR 10 million comes from the European Union budget, arranged by the Commission, the remaining EUR 5 million or so comes from the Member States.
We are basically satisfied with the coordination efforts in humanitarian terms, but it is certain that we can always improve if the Member States are ready to accept a coordinated and coherent approach with regard to civil protection and crisis response.
Mr President, the March European Council confirmed the EU's role as a promoter of the highest nuclear safety standards worldwide and in the EU neighbourhood.
At least two new nuclear projects at the EU's external border raise serious concern, owing to a lack of transparency and of consultation with the countries affected. New NPPs containing experimental reactors will be located in the Kaliningrad enclave in between two Member States and only 23 kilometres away from the eastern EU border in Belarus. The EU, in cooperation with the relevant international bodies, should ensure that the developers comply with the highest nuclear safety and environmental standards right from the beginning of the development stage and should allow international nuclear experts to assess both projects, especially the site selection criteria.
The EU could effectively prevent unsafe nuclear development by refusing to contract energy that will be produced in unclean nuclear power plant stations. What role does the Commission see in preventing unsafe nuclear development at the EU's external borders? What measures could it take?
President of the Commission. - A good example I can give you is that of our working relations with Ukraine. I will attend the Nuclear Safety Summit in Kiev on 19 April 2011, organised by the Ukrainian Government, and I will be there together with the UN Secretary-General, Ban Ki-moon. In fact, we have been one of the most important donors - if not the most important - to Chernobyl so that it can be fully repaired.
As the European Council stated in its conclusions, the priority of ensuring the safety of nuclear plants obviously cannot cease to apply at our borders. The European Union will request that similar stress tests be carried out in the neighbouring countries and worldwide, at both existing and planned nuclear plants and, in this regard, full use should be made of the relevant international organisations.
So, certainly, we are going to accord very high priority to nuclear safety in our relations with third countries, including some that you have mentioned.
(PT) Mr President, the crisis in Japan has given further meaning to our collective commitment to creating a 202020 Strategy. However, we continue to wait, whether on 202020 or on the 2020 Strategy, for there to be worthwhile and robust instruments that will pull Europe out of the situation we are experiencing, out of the recessive measures, unemployment and insufficient growth, and out of the uncontrolled problem of sovereign debt. Is it not time for Europe to move forward with new European sources of financing, and to implement effective growth and cohesion measures based on another approach to the energy problem and to the problem of sustainable growth? That is my question.
President of the Commission. - (PT) It is with great pleasure that I answer you, Mrs Ferreira, although it is not exactly on the topic of the 'disaster in Japan'. With regard to the question of finding funds for finance, just this morning, during the debate, I said that we, the European Commission, are going to table proposals for this in the next financial perspectives that we are calling 'EU project bonds': that is, bonds for investing in certain projects, structural projects, such as projects for European networks, which will definitely include energy. I would hope, Mrs Ferreira, that you will support these proposals, and would also like the support of the various governments. This issue is one we all need to get behind. The very lack of resources in many of our Member States because of cuts in investment budgets means the European Union must not give up investing in growth in Europe on this scale. There are many areas in which I believe that one euro invested at European level yields more than one euro invested at national level, such as, for example, the area of energy.
(FR) Mr President, first of all something positive, Mr Barroso. I welcome the fact that you are going to adjust the European maximum levels in line with Japan's levels, because at the time of Commission Implementing Regulation (EU) No 297/2011, we realised that the levels proposed by the Commission were far too high. I welcome this therefore, and would like to see it incorporated into this regulation.
My second point concerns imports of food products from Japan. There is a fundamental issue here. Are we going to be obliged to have contaminated food, although the contamination is below the maximum levels, in order to support the Japanese economy? I am sure you have children. I think to myself, am I going to give my children milk containing 500 Bq of iodine when there is an alternative milk with 0 Bq of iodine? I wonder if the Commission should perhaps consider blocking food and feed imported from Japan because it may be contaminated and instead help and support the Japanese people themselves, either financially or with uncontaminated foodstuffs.
Lastly, I have an appeal to make to you Mr Barroso. I have been approached by Areva, who have travelled to Japan where their equipment had been blocked and is in storage at the airport. It is very important for you, if possible, to request the Japanese Government to release the equipment: the whole system including masks, robots and so on that has been blocked at the airport.
Colleague, you are talking in the place of other Members. There is a long list of colleagues who are waiting to speak.
As regards this last point, I was not aware of this situation. If I can have some information, I am sure I will be happy to intervene.
Concerning the issue of milk, you are right Mrs Rivasi. Not only do I have three children but I also have a grandchild who at the moment drinks nothing but milk. It is the only food he can have, and so I am just as concerned as you are about guaranteeing the safety of food and milk that we import into Europe.
Our information, based on all the expert reports we have had, is that the measures we have taken are sufficient to cope with the risks as they stand at present. As yet, we have not had any reports of contaminated food containing levels that could present a health risk to our consumers and we will continue to apply the highest standards on this issue.
(EL) Mr President, I should like to ask the President of the Commission and the President of the Council to somehow pay homage to the 50 and more anonymous Japanese workers who are working in the knowledge that they will die. In this Parliament we pay homage to activists fighting to save the brown bear, for example in the Himalayas. With all due respect, did no one here think that we should also say something about these people who, even though they know they will die, have been working there for days on end?
I should like to read exactly what one Japanese worker said who was able to give a short interview. He said: 'I feel very strongly that there is no one apart from us to do this work and that we cannot go home until we have finished the job'. TEPCO'S stock of anti-radiation suits ran out very quickly. He and his colleagues were forced to invent spare parts.
(The President cut off the speaker)
Madam Tzavela, you have spoken for almost two minutes now, but you had only one minute, even if everything you have spoken about is very important for us.
President of the European Commission. - I would like to support the comments made by you, Madam. I think that what you have said is extremely important. I think that those men are heroes; they have our greatest respect and admiration for their courage and their generosity. And let me tell you about the Japanese people too. Commissioner Georgieva was there recently, not far from the area of the accident, and one of the things that impressed Kristalina very much in fact was the resilience, the dignified attitude and the spirit of the Japanese people. So I think it is more than appropriate that we here send, from Strasbourg, from the European Parliament, a message of respect and admiration to the Japanese people and specifically to those heroes who are sacrificing their lives for the good of all Japanese people.
Madam, I also agree with the President of the European Commission.
(EL) Mr President, the area of northeast Japan will remain contaminated for the next 300 to 400 years and life will never regain its natural rhythm. That is what the scientists are telling us.
In the meantime, plans to build a nuclear power plant in a very active earthquake zone are proceeding normally. That is what Turkey has told us and, if a similar disaster were to occur in Turkey, if this goes ahead, it would put the survival of the whole of Europe in the balance. That is what common sense tells us.
What does the Commission have to say to all this? In the cooperation agenda with candidate countries (you mentioned three countries earlier, I am referring to the candidate countries), how high are environmental standards set for the use of nuclear energy?
President of the European Commission. - Mr President, my answer is yes, but this also applies to candidate countries. Some of the countries which are now members of the European Union and which were candidate countries some time ago were - according to the negotiations - obliged to revise their safety standards and, in some cases, shut down certain nuclear energy installations. We are serious about this.
We will certainly put the question to our Turkish partners - I already mentioned that in the previous statement - and not only to Turkey, but to all the partners that are close to our borders. I believe that special attention should be paid to this. At the same time, we will share with them the information which we have about our own nuclear installations. That is the right approach to trying to solve this issue constructively.
(DE) As we all know, democracy means rule by the people, a principle that we took very seriously in Austria in 1978. We held a plebiscite on nuclear power and the clear result was that the country should remain a nuclear-free zone. This led us to pass the Act for a non-nuclear Austria, which is now enshrined in our Constitution.
But what is happening at EU level? There are plans to carry out stress tests for nuclear power plants and to publish the results. However these plans are not mandatory and do not include any specific obligation to deal with deficiencies. For this reason, I clearly support the Austrian shutdown campaign. I would also like to see this campaign spread to the rest of Europe. We are all well aware that this is no easy matter because nuclear power remains in essence the responsibility of the Member States.
For this reason, President Barroso, I would ask you the following question: Will you press for uniform, mandatory European standards and will you finally ensure that the EU environmental standards, in particular the environmental impact assessments, are implemented correctly, and that sanctions are taken against those who break the rules?
President of the Commission. - We will do whatever we can under the current Treaties. As you know, the Treaties give the Member States some national competence in terms of energy, but we are also using the competence we have. The conclusions agreed by the European Council that give the European Commission - together with national independent regulators - a very strong role in terms of nuclear safety efforts, represent progress. We will do that publicly with full transparency. But, of course, I am sure you know that from other matters where we sometimes have difficulties in implementing binding legislation and binding rules at European level. Having said that, I think that the exercise agreed on by our Member States and European partners will be a serious one.
Mr Barroso, you have already partly answered this question, which concerns the food safety issues in relation to Japanese imports. I wonder if you could just tell us how much food we import from Japan, so that we can allay some public fears in that regard.
Also, one of the issues about which I am starting to get letters is the fact that your services have based the recommended limits for radiation on two different regulations: one concerning Chernobyl and the other a general provision. This is what is causing confusion. I have read the relevant question and answer on the Commission's website but I have to say that it is very complicated. I wonder if you could throw some light on this. Why are there two different regulations?
If you cannot throw light on it today, could you at least clarify it on the Commission's website so that my constituents understand exactly what the levels are, why they have been drawn up, and why there is a difference between Chernobyl levels and non-Chernobyl levels?
President of the Commission. - I will try, but these matters are extremely technical; I myself had to do a crash course to understand some of the language. But first, as regards the amount of food and feed imported, it is really marginal. The European Union imports feed and food with a total value of EUR 216 million from Japan, which represents around 0.4% in value and less than 0.1% in volume of total feed and food imports into the European Union. For the Japanese economy it also represents very little. I could give you a list of the products imported, but I have only one minute so I cannot do so on this occasion.
On the second issue, concerning why there are different values, those values were established after Chernobyl. They were based on that scientific evidence, and that is why we believe they are sound. Nevertheless, we have now had another tragedy, far away in Japan. As I mentioned, Japan has very high food safety standards. To avoid a contradiction between their standards and our standards, we have decided - as I announced today - on some kind of harmonisation, at least with Japan, while we are reviewing scientifically the global standards we can implement for any kind of imports to the European Union. This explains why there are differences; but they are, I believe, transitional differences.
President Barroso, thank you for your presence here in plenary with us, for all your answers, for the very lively discussion, and chiefly for your words on the very important EU response to the tragedy in Japan.
That concludes the item.